        Case 3:16-cv-05420-RS Document 101 Filed 07/09/19 Page 1 of 7



 1 PILLSBURY WINTHROP SHAW PITTMAN LLP
   WAYNE M. WHITLOCK (SBN 130163)
 2 Wayne.whitlock@pillsburylaw.com
   MARK E. ELLIOTT (SBN 157759)
 3 Mark.elliott@pillsburylaw.com
   2550 Hanover Street
 4 Palo Alto, CA 94304-1115
   Telephone: 650.233.4528
 5 Facsimile: 650.233.4545
 6 MARGARET ROSEGAY (SBN 96963)
   Margaret.rosegay@pillsburylaw.com
 7 Four Embarcadero Center, 22nd Floor
   San Francisco, CA 94111-5998
 8 Telephone: 415.983.1305
   Facsimile: 415.983.1200
 9
10 Attorneys for Amicus Curiae,
   WESTERN STATES PETROLEUM ASSOCIATION
11
12                        UNITED STATES DISTRICT COURT
13   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
14
15 SAN FRANCISCO BAY                      Case No. 3:16-cv-05420-RS
   CONSERVATION AND
16 DEVELOPMENT COMMISSION,                WESTERN STATES PETROLEUM
                                          ASSOCIATION’S REPLY TO
17 Plaintiff,                             FEDERAL DEFENDANTS’
                                          RESPONSE OPPOSING MOTION
18          and                           FOR LEAVE TO FILE AMICUS
                                          CURIAE BRIEF
19 SAN FRANCISCO BAYKEEPER
20 Plaintiff-Intervenor
                                          Hearing Date: July 18, 2019
21 v.                                     Hearing Time: 1:30 p.m.
                                          Courtroom:    3, 17th Floor
22 UNITED STATES ARMY CORPS OF
   ENGINEERS; et al.,          Hon. Richard G. Seeborg
23
   Defendants.
24
25
26
27
28

                                              WSPA’S REPLY TO FEDERAL DEFENDANTS’ OPPOSITION
                                              TO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
                                                                         Case No. 3:16-cv-05420-RS
        Case 3:16-cv-05420-RS Document 101 Filed 07/09/19 Page 2 of 7



1          Pursuant to Northern District of California Civil Local Rule 7-3(c), the
2    Western States Petroleum Association (“WSPA”) hereby replies to the U.S. Army
3    Corps of Engineers’ (“Corps”) Response to WSPA’s motion for leave to file its
4    proposed amicus curiae brief in this matter (Dkt. No. 99) (“Opposition”).
5          The Corps opposes WSPA’s motion on two grounds. First, it claims that
6    WSPA’s proposed amicus brief impermissibly introduces unsupported “extra-
7    record” evidence of the economic and navigational impacts to WSPA members
8    resulting from the Corps’ decision to suspend annual dredging of two deep draft
9    navigation channels in the San Francisco Bay. Second, the Corps claims that
10   WSPA’s proposed amicus brief impermissibly engages in legal analysis that goes
11   beyond Plaintiffs’ legal arguments by summarizing the court’s discussion of
12   economic impacts of deferred dredging in Ohio v. U.S. Army Corps of Engineers,
13   259 F.Supp.3d 732 (N.D. Ohio 2017) (“Ohio”).
14         The Corps mischaracterizes WSPA’s position. As WSPA clearly stated in
15   both its Motion for Leave to File Amicus Curiae Brief (Dkt. No. 97, “Motion”) and
16   its Proposed Amicus Brief (Dkt. No. 97-1), WSPA takes no position on the legal
17   issues underlying the dispute between the parties. Instead, WSPA seeks to inform
18   this Court of the serious adverse economic and navigational impacts to its members’
19   operations in the Bay Area resulting from the Corps’ decision to defer annual
20   dredging of the Richmond Outer Harbor and Pinole Shoal Channel. To that end,
21   WSPA’s proposed amicus brief relies extensively on evidence in the record to
22   provide WSPA’s unique perspective on these serious impacts. Rather than
23   presenting new legal arguments, WSPA merely summarizes the consideration of
24   economic impacts in the Ohio case, relied upon by Plaintiffs. WSPA’s purpose in
25   offering this summary is to provide context for WSPA’s presentation of economic
26   impacts in the event this Court takes up Plaintiffs’ legal arguments and considers the
27   economic impacts of deferred dredging.
28
                                               -1-
                                                     WSPA’S REPLY TO FEDERAL DEFENDANTS’ OPPOSITION
                                                     TO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
                                                                                Case No. 3:16-cv-05420-RS
        Case 3:16-cv-05420-RS Document 101 Filed 07/09/19 Page 3 of 7



1       I. THE PROPOSED AMICUS CURIAE BRIEF PROVIDES WSPA’S
2          UNIQUE PERSPECTIVE ON EVIDENCE IN THE RECORD
3          REGARDING THE SERIOUS ECONOMIC AND NAVIGATIONAL
4          IMPACTS OF DEFERRED DREDGING
5          The Corps argues that WSPA’s proposed amicus brief improperly includes
6    extra-record evidence of the economic and navigational impacts of deferred
7    dredging in the Richmond Outer Harbor and Pinole Shoal Channel. See Opposition
8    at 2-4 (Dkt. No. 99). In particular, the Corps claims that WSPA’s proposed amicus
9    brief represents “an attempt to inject unsupported evidence into the record that
10   postdates the final agency action in this case.” Id. at 3.
11         WSPA is mindful of the rules applicable to extra-record evidence and the
12   limits of district court review and has purposely crafted its proposed amicus brief to
13   rely almost exclusively on direct citations to the administrative record. Indeed,
14   virtually all of the factual statements in the brief relating to economic and
15   navigational impacts are associated with and supported by direct citations to the
16   administrative record. The few statements that do not include specific record
17   citations serve to elaborate on and/or provide examples of the very type of evidence
18   that is already included in the record. For example, WSPA’s proposed amicus brief
19   includes specific information regarding depth loss in the Richmond Outer Harbor
20   due to deferred dredging that specifically impacts WSPA members. See Proposed
21   Amicus Brief at 11 (Dkt. No. 97-1). This information provides the Court with
22   WSPA’s perspective on the implications of the information in the record; it directly
23   relates to and elaborates on abundant information in the record regarding the Corps’
24   own estimates that deferred dredging would lead to loss of depth in the affected
25   channels, causing significant adverse economic and navigational impacts on the Bay
26   Area petroleum industry. Id. at. 9-10.
27         District courts generally have “broad discretion” to appoint amici curiae.
28   Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982) (abrogated on other grounds
                                                 -2-
                                                       WSPA’S REPLY TO FEDERAL DEFENDANTS’ OPPOSITION
                                                       TO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
                                                                                  Case No. 3:16-cv-05420-RS
         Case 3:16-cv-05420-RS Document 101 Filed 07/09/19 Page 4 of 7



1    by Sandin v. Conner, 515 U.S. 472 (1995)); see also Cmty. Ass’n. for Restoration of
2    Env’t. v. DeRuyter Bros. Dairy, 54 F.Supp.2d 974, 975 (E.D. Wash. 1999)
3    (“CARE”) (the privilege of being heard as amicus “rests in the discretion of the
4    court.”)1 An amicus brief should “normally be allowed” when, among other
5    considerations, “the amicus has unique information or perspective that can help the
6    court beyond the help that that the lawyers for the parties are able to provide”
7    (CARE, at 975), or if the amicus brief “concern[s] legal issues that have potential
8    ramifications beyond the parties directly involved” (NGV Gaming, Ltd. v. Upstream
9    Point Molate, LLC, 355 F.Supp.2d 1061, 1067 (N.D. Cal. 2005)); see also Duronslet
10   v. County of Los Angeles, 2017 WL 5643144, at * 1 (C.D. Cal. 2017) (noting that
11   “most courts have granted amicus participation” when the amicus offers “unique
12   information or perspective,” and finding it “‘preferable to err on the side of’
13   permitting such briefs”); Jamul Action Committee v. Chaudhuri, 2015 WL 1802813,
14   at *2 (E.D. Cal. 2015) (noting that “courts in general liberally allow the filing of
15   amicus briefs”).
16       If WSPA merely repeated information already in the record, it would not be
17   providing unique information and its perspective or demonstrating the potential
18   ramifications of this dispute beyond the involvement of Plaintiffs and Defendant.
19   As called for in CARE and NVG Gaming, WSPA’s proposed amicus brief presents
20   WSPA’s unique information and perspective on the ramifications of this dispute,
21   i.e., the serious economic and navigational impacts on WSPA members’ operations
22   in the Bay Area resulting from the Corps’ decision to defer dredging in the
23   Richmond Outer Harbor and Pinole Shoal Channel. WSPA’s proposed amicus brief
24   elaborates on the abundant information already in the record detailing these adverse
25   economic and navigational impacts, including shoaling and draft loss in the
26
     1   An amicus need not meet “strict prerequisites,” but must merely “make a
27       showing that his participation is useful to or otherwise desirable to the court.” In
         re Roxford Foods Litig., 790 F. Supp. 987, 997 (E.D. Cal. 1991) (quoting United
28       States v. Louisiana, 751 F. Supp. 608, 620 (E.D. La. 1990).)
                                                -3-
                                                      WSPA’S REPLY TO FEDERAL DEFENDANTS’ OPPOSITION
                                                      TO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
                                                                                 Case No. 3:16-cv-05420-RS
        Case 3:16-cv-05420-RS Document 101 Filed 07/09/19 Page 5 of 7



1    channels; increased vessel traffic; and increases in vessel transportation costs due to
2    light-loading (see Proposed Amicus Brief at 9-10 (Dkt. No. 97-1)), while providing
3    additional detail and examples of how such impacts specifically affect Bay Area
4    petroleum refiners.
5       II.   WSPA’S PROPOSED AMICUS CURIAE BRIEF DOES NOT
6             IMPERMISSIBLY EXPAND PLAINTIFFS’ LEGAL ANALYSIS
7       The Corps claims that WSPA’s proposed amicus brief impermissibly extends
8    Plaintiffs’ legal arguments by describing the discussion of economic impacts of
9    deferred dredging in the Ohio case. According to the Corps, by summarizing the
10   economic impacts discussion in Ohio, WSPA “seeks to persuade this Court through
11   legal argument” and “engage[s] in legal analysis that goes beyond the arguments
12   made by Plaintiffs.” Opposition at 4 (Dkt. No. 99). That is simply incorrect.
13      As WSPA stated in its Motion and proposed amicus brief, WSPA’s members are
14   caught in the middle of the dispute between the parties whose actions significantly
15   affect them. WSPA takes no position on the legal issues involved in the dispute. See
16   Motion at 1 (Dkt. No. 97); Proposed Amicus Brief at 2 (Dkt. No. 97-1). Instead,
17   WSPA seeks to provide the Court with its unique perspective on how its members
18   are being adversely affected, and will continue to be adversely affected, by the
19   Corps’ decision to suspend annual dredging in the Richmond Outer Harbor and
20   Pinole Shoal Channel.
21      Accordingly, WSPA’s proposed amicus brief asks the Court to consider adverse
22   economic and navigational impacts only to the extent that the Court takes a position
23   on the legal arguments presented in Plaintiff and Plaintiff-Intervenor’s Joint Motion
24   for Summary Judgment (Dkt. No. 88). See Proposed Amicus Brief at 3, 5 (Dkt. No.
25   97-1). WSPA does not ask the Court to consider new or expanded legal arguments
26   beyond those Plaintiff and Plaintiff-Intervenors advanced in their Joint Motion for
27   Summary Judgment; instead, the proposed amicus brief describes the Ohio court’s
28   consideration of adverse economic consequences of the Corps’ deferred dredging in
                                                -4-
                                                      WSPA’S REPLY TO FEDERAL DEFENDANTS’ OPPOSITION
                                                      TO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
                                                                                 Case No. 3:16-cv-05420-RS
        Case 3:16-cv-05420-RS Document 101 Filed 07/09/19 Page 6 of 7



1    Cleveland Harbor to provide context for presentation of WSPA’s perspective on
2    similar impacts from deferred dredging in San Francisco Bay. Rather than
3    supporting the Ohio analysis, therefore, WSPA merely asks that the Court consider
4    similar adverse economic impacts on WSPA members “in the event it follows the
5    analysis of the Ohio court.” Id. at 5.
6          In any case, even if the Court were to agree with the Corps that WSPA has
7    provided additional legal “analysis” and argument in its proposed amicus brief,
8    rather than a discussion of the economic factors that are similar to those considered
9    by the Ohio court, such analysis is not necessarily prohibited. Courts have allowed
10   amici to supplement or underscore the parties’ legal arguments in their amicus
11   briefs. See, e.g., Funbus Systems, Inc. v. State of Cal. Public Utilities Com’n, 801
12   F.2d 1120, 1125 (9th Cir. 1986) (noting that “tak[ing] a legal position and
13   present[ing] legal arguments in support of it” is “a perfectly permissible role for an
14   amicus”); Miller-Wohl Co., Inc. v. Comm’r of Labor & Indust., State of Mont., 694
15   F.2d 203, 204 (9th Cir. 1982) (noting that the “classic” role of amicus curiae is to
16   “supplement[] the efforts of counsel, and draw[] the court’s attention to law that
17   escaped consideration”); see also Missouri v. Harris, 2014 WL 2987284, at *3 (E.D.
18   Cal 2014) (granting amici leave to file amicus brief because the brief provided
19   “focused legal analysis on two issues relevant to defendants’ and defendant-
20   intervenors’ motion to dismiss”).
21         Finally, WSPA’s motion is timely. It was submitted before the close of
22   briefing, and, as demonstrated above, is entirely consistent with the accepted role of
23   amicus as a “friend of the court” (Long v. Coast Resorts, Inc., 49 F.Supp.2d 1177,
24   1178 (D. Nev. 1999))—not as an intervenor as the Corps asserts. WSPA’s proposed
25   amicus brief timely seeks to provide the Court with its members’ unique perspective
26   on the serious economic and navigational impacts of the Corps’ decision to defer
27   dredging in the San Francisco Bay, relying extensively on evidence in the
28   administrative record.
                                                -5-
                                                      WSPA’S REPLY TO FEDERAL DEFENDANTS’ OPPOSITION
                                                      TO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
                                                                                 Case No. 3:16-cv-05420-RS
        Case 3:16-cv-05420-RS Document 101 Filed 07/09/19 Page 7 of 7



1          For the foregoing reasons, WSPA respectfully requests that the Court grant its
2    motion for leave to file its proposed amicus curiae brief.
3
4    Date: July 9, 2019                      Respectfully submitted,
5
6                                      By:    /s/ Wayne M. Whitlock
7                                            Wayne M. Whitlock
8                                            Attorneys for Amicus Curiae
9                                            WESTERN STATES PETROLEUM
                                             ASSOCIATION
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -6-
                                                     WSPA’S REPLY TO FEDERAL DEFENDANTS’ OPPOSITION
                                                     TO MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
                                                                                Case No. 3:16-cv-05420-RS
